IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MARCUS JOHNSON,                              : No. 86 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
YEADON BOROUGH,                              :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2018, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Review (Mandamus)” is DENIED.